Citation Nr: 1025000	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-09 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served in the Navy from April 1959 to October 1970.  
He died in November 2005.  The appellant in this case is the 
Veteran's surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  As part of that notice, VA must inform the 
claimant of the information and evidence he or she is expected to 
provide, as well as the information and evidence VA will seek to 
obtain on his behalf.  In addition, VA must advise a claimant to 
provide any additional evidence in his or her possession that 
pertains to the claim.  See 38 U.S.C.A. § 3.159(b)(1) (2009).  

The Board notes that the appellant received a notification letter 
in January 2006 with respect to her application for dependency 
and indemnity compensation, death pension and accrued benefits 
claim.  However, the Board finds this letter to be inadequate.  
Specifically, the appellant should be provided with a 
notification letter similar to the July 2005 notification letter 
sent to the Veteran after he filed his claim seeking service 
connection for mesothelioma as a result of asbestos exposure.  
The letter should ask the appellant when, where and how the 
Veteran was exposed to asbestos.  The letter should also inquire 
as to the names of other service persons who were with the 
Veteran at the time of his exposure and if there were any other 
factors or occurrences during the Veteran's life which may have 
exposed him to exposure in service as well as after service.  In 
addition, the letter should also ask the appellant to provide 
information on the type of work the Veteran did prior to service 
as well as the type of work he did after service.  

The Court has further held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include: (1) a statement of 
the conditions, if any, for which a Veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  
The Board notes that at the time of his death, the Veteran was 
service connected for residuals of a blast injury in his left 
hand at 70 percent disabling, and he was service connected for a 
scar on his right chest, a scar on his right thigh, and for 
hepatitis, all three of which are rated as noncompensably 
disabling.  The RO did provide notice to the appellant in the 
January 2006 VCAA letter that the evidence for a cause of death 
claim must show "the veteran died from a service- connected 
injury or disease."  However, in light of the subsequent Court 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), more 
detailed notice must be provided.

In order to establish service connection for death, there must 
be: (1) evidence of death; (2) evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury and 
death.  See Hickson v. West, 12 Vet. App. 247, 252 (1999).  The 
Veteran's death certificate indicates he died on November [redacted], 
2005 from mesothelioma of the lungs.  There is no question that 
element (1) has been met.  The Board's discussion will therefore 
focus on elements (2) and (3).  

With respect to an in-service disease or injury, the appellant 
contends that the Veteran was exposed to asbestos while working 
on naval ships during his service.  The Veteran's service 
treatment records are clear of any mention, findings or diagnosis 
of any form of cancer or lung disorder while in service.  The 
Veteran's January 1963 examination conducted pursuant to his 
Discharge/Re-enlistment reflects that clinical evaluation of his 
lungs and chest were normal.  However, it was noted in his Report 
of Medical History that the Veteran had suffered from pain and 
pressure in his chest.  The Veteran's August 1970 Physical 
Evaluation is completely devoid of any mention, treatment or 
diagnosis of mesothelioma, or for any form of cancer or lung 
disability.  

The Veteran's DD form 214 indicates that his military 
occupational specialty (MOS) was that of signal man and his 
personnel records reflect that he served aboard the USS Beale 
(DDE-471) from July 1960 to January 1962, the USS Cony from March 
1962 to November 1964 and the USS Tidewater (AD31) from March 
1965 to December 1968.  

In the March 2006 Rating Decision, the RO denied the appellant's 
claim noting that a signalman is not likely to have had more than 
minimal exposure to asbestos.  However, the Board has conducted 
its own research and finds that the Navy destroyers USS Beale and 
USS Cony were both built during the World War II era and 
installed with asbestos for compartment insulation and as a fire 
proofing agent.  According to his personnel records, the Veteran 
served at least two years on both these ships.  In addition, the 
Veteran's personnel records indicate that he also held the title 
of Bowswain's Mate in June 1961.  The evidence of record is 
unclear as to whether the Veteran was exposed to asbestos based 
on his additional job classifications.  On remand, the service 
department must be contacted in order to determine whether, based 
on the Veteran's personnel records, he worked in areas and 
performed duties in accordance with his job classification of 
Bowswain's Mate where he would have been exposed to asbestos.  

The Board notes that, at the time of his death, the Veteran was a 
resident in Hospice of Cincinnati.  Any relevant records from 
this facility must be obtained prior to a resolution of the 
appellant's claim.  

The duty to assist also includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

A VA medical opinion was obtained in April 2007 for the purpose 
of ascertaining whether the Veteran's claimed in-service asbestos 
exposure was related to his mesothelioma.  The examiner noted 
that mesothelioma is a cancer that is "almost always caused by 
exposure to asbestos" and it can be "reasonably assumed that 
this [V]eteran was exposed to asbestos at some time in his 
life."  He further reported that "[e]xposure to asbestos could 
occur in a number of occupational settings" and there was a lack 
of information in the record pertaining to the Veteran's 
occupational history.  He referenced  the RO's decision in the 
March 2006 rating decision, noting that the Veteran's military 
occupation was that of signalman and the evidence in the claims 
file did not show that this occupation would have exposed him to 
asbestos.  The examiner concluded that "I cannot (without 
resorting to mere speculation) determine where, when, or in what 
setting this [V]eteran was exposed to asbestos" and therefore 
"cannot (without resorting to mere speculation) determine 
whether this [V]eteran's mesothelioma was the result of asbestos 
exposure in the Navy."  

Since the examiner does not appear to offer an opinion with 
respect to whether the Veteran's cause of death was the result of 
asbestos exposure, the examiner's report is considered a non-
opinion.  It is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  An award of 
service connection must be based on reliable competent medical 
evidence and conjectural or speculative opinions as to some 
remote possibility of such a relationship are insufficient.  See 
38 C.F.R. § 3.102 (2009).  Service connection may not be based on 
a resort to pure speculation or even remote possibility.  See Id.  

In light of the fact that the April 2007 VA examination is of no 
probative value, a remand is warranted in order to secure an 
adequate and complete medical opinion addressing nexus.  38 
C.F.R. § 3.159(c)(4).  

In addition, the Board acknowledges that following the February 
2009 certification of the appellant's appeal by the RO to the 
Board, the appellant submitted additional evidence in March 2009 
to include a deposition transcript.  The Board notes that the 
appellant has not waived initial RO consideration of this 
evidence.  Thus, the Board is herein remanding review of this 
evidence to the RO in the first instance.  See 38 C.F.R. § 
20.1304 (2009).  


Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should send the appellant an 
appropriate notification letter which asks 
the appellant to provide information on 
where, when and how the Veteran was 
exposed to asbestos as well as the names 
of other service persons who may have been 
with the Veteran at the time of his 
exposure.  The letter must specifically 
ask the appellant to provide complete 
mailing addresses of all the Veteran's 
post-service employers, and the nature of 
his duties for each employer, to include 
information on post-service evidence of 
occupational or other asbestos exposure.  
Then the RO should attempt to contact his 
former employers and request copies of all 
available medical records and personnel 
records indicating the Veteran's job 
duties and any on-the-job exposure to 
asbestos.  

2.	The AMC/RO should provide the appellant 
and her representative with VCAA notice 
pursuant to Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  The VCAA notice should 
include (1) a statement of the 
disabilities for which the Veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
death claim based on a previously service-
connected disability; and (3) an 
explanation of the evidence and 
information required to substantiate a 
death claim based on a disability not yet 
service connected.  

3.	The AMC/RO should then contact the service 
department and ask whether, based on the 
Veteran's personnel records which indicate 
his job classification was that of 
Bowswain's Mate in June 1961, they can 
determine if the Veteran worked in areas 
and performed duties where he would have 
been exposed to asbestos, including the 
lining and insulation of pipes on ships.  
All obtained information should be 
included in the record.  

In this regard, the Board notes that the 
VA has issued certain procedures on 
asbestos-related diseases which provide 
guidelines for use in the consideration of 
compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure 
Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (Sept. 29, 
2006).  As applicable, these procedures 
should be followed.

4.	The RO must contact the appellant and 
request that she sign and return a consent 
form authorizing the release to VA of any 
records concerning the Veteran's  
residence at the Hospice of Cincinnati.  
Once this has been received, the RO must 
obtain these records and associate them 
with the claims folder.  All efforts to 
obtain these records must be documented in 
the claims folder.

5.	Following completion of the above 
development, the RO should arrange for a 
physician to review the Veteran's claims 
folder and render an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's mesothelioma was related to any 
in-service asbestos exposure.  The 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of the 
conclusion as it is to find against it.)

In providing this opinion, the examiner 
MUST provide a complete rationale upon 
which his or her opinion is based.  The 
examiner must include a discussion of the 
medical principles as applied to the 
medical evidence and facts used in 
establishing his or her opinion.  Since it 
is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner for review.  

6.	After the above development has been 
completed, the RO should review all the 
evidence of record, including the 
additional evidence received in March 
2009, in readjudicating the appellant's 
claim.  If the claim remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


